                   Case 1:21-cv-00665-EPG Document 2 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       ALFREDO ORTEGA,                                           Case No. 1:21-cv-00665-EPG-HC

12                        Petitioner,                              ORDER DIRECTING PETITIONER TO
                                                                   NOTIFY COURT REGARDING VENUE
13               v.

14       KINGS COUNTY JAIL,

15                        Respondent.

16

17              On April 21, 2021, the Court received a petition for writ of habeas corpus filed by

18 Petitioner Alfredo Ortega. (ECF No. 1). Therein, Petitioner challenges his assignment to the
                                                                        1
19 administrative segregation unit of the Kings County Jail. (Id. at 3). Attached to the petition is a
20 copy of the administrative grievance Petitioner filed and the Sheriff’s first, second, and third

21 level responses. (Id. at 7–13).

22              Petitioner used a HC-001 form approved by the Judicial Council of California and listed

23 the Superior Court of California, County of Kings in Hanford, California as the applicable court.

24 (ECF No. 1 at 1). However, the instant petition was received by this Court—the Fresno Division

25 of the United States District Court for the Eastern District of California. Although the petition

26 was submitted to this Court, it appears that Petitioner seeks to present his claims to the Kings
27 County Superior Court.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
               Case 1:21-cv-00665-EPG Document 2 Filed 04/27/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within THIRTY (30) days from the date

 2 of service of this order Petitioner shall either:

 3      1. Notify the Court that he wishes to proceed with his habeas petition in the federal district

 4          court; OR

 5      2. Voluntarily dismiss the instant action so that Petitioner may file his petition and present

 6          his claims to the Kings County Superior Court.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 27, 2021                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
